Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  133209                                                                                               Michael F. Cavanagh
  133210                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  JUDY A. LONG, Personal Representative                                                                Stephen J. Markman,
                                                                                                                      Justices
  of the Estate of James E. Long, Deceased,

                 Plaintiff-Appellee, 

  v        	                                                        SC: 133209-133210     

                                                                    COA: 261050, 261051     

                                                                    Wayne CC: 03-330994-NH

  DR. FOLAYAN GOODSON, HENRY

  FORD MEDICAL CENTER, HENRY 

  FORD HEALTH SYSTEM, EARL T. 

  HECKER, D.O., DR. JENNINGS, and 

  DR. SANFORD SKLAR,

            Defendants,
  and
  BOTSFORD GENERAL HOSPITAL, 

  DANIEL L. RICHARDSON, D.O., 

  ROBERT BRECKENFELD, D.O.,

  DR. PENNINGTON, DR. ANDREW

  HANS RIKKERS, and DR. MAUREEN 

  NELSON, 

             Defendants-Appellants.   

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the April 18, 2006
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Mullins v St Joseph Mercy Hosp (Docket No. 131879) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2007                        _________________________________________
           l0521                                                               Clerk